38 F.3d 1220NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Charles R. DERRER, Plaintiff-Appellant,v.LAKEWOOD HOUSING AUTHORITY (Clifton Williams, Jr.),Defendant-Appellee.
No. 94-1014.
United States Court of Appeals, Tenth Circuit.
Oct. 20, 1994.

ORDER AND JUDGMENT1
Before SEYMOUR, Chief Judge, McKAY and BALDOCK, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This matter is before the court on Appellant's motion for leave to proceed on appeal without prepayment of costs or fees.  We grant this motion.


3
Appellant's motion under 10th Circuit Rule 27.4 for an extension of time to file a brief is denied.  Appellant has failed to demonstrate that the matter under appeal is so complex that an adequate brief cannot reasonably be prepared.  In fact, Appellant has filed two lengthy briefs already.


4
Appellant's motion under 10th Circuit Rule 27.1 to Certify a Question of State Law is denied.  In addition to failing to comply with the formal filing requirements of the rule, Appellant has failed to demonstrate that there is a controlling question of state law in this case.


5
As to the merits of Appellant's claim, Appellant has failed minimally to satisfy the requirements of Fed.  R.App. P. 27(a) and 28(a).  We hold pro se pleadings to "less stringent standards than formal pleadings drafted by lawyers."   Meade v. Grubbs, 841 F.2d 1512, 1526 (10th Cir.1988) (quoting  Haines v. Kerner, 404 U.S. 519, 520 (1972).  However, even a pro se appellant must provide a comprehensible statement of the issues, the argument, and the precise relief sought.  Fed. R.App. P. 28(a).  Because we are unable to determine the precise basis of the claim and the relief sought, the appeal is DISMISSED.2



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 The District Court has strongly suggested that Mr. Derrer seek professional legal representation.  We reiterate this advice